NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JIAN MEI CAO,                                    No. 10-70557

             Petitioner,                         Agency No. A077-109-662

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 16, 2014**
                               Pasadena, California


Before: FISHER and CHRISTEN, Circuit Judges, and SILVER, Senior District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Roslyn O. Silver, Senior District Judge for the U.S.
District Court for the District of Arizona, sitting by designation.
      Jian Mei Cao, a native and citizen of China, petitions for review of a

decision of the Board of Immigration Appeals (“BIA”). The BIA dismissed her

appeal from an immigration judge’s decision denying her application for

withholding of removal based on an adverse credibility finding. We affirm.

      As an initial matter, the government argues 8 U.S.C. § 1252(a)(2)(C)

precludes jurisdiction in this case. We have jurisdiction to determine whether

jurisdiction exists. Ramadan v. Gonzales, 479 F.3d 646, 649 (9th Cir. 2007) (per

curiam). We conclude jurisdiction exists because the BIA’s final order of removal

was based not on Cao’s conviction, but rather on a determination that she had not

satisfied the requisite burden of proof. See Bromfield v. Mukasey, 543 F.3d 1071,

1075 (9th Cir. 2008).

      We review adverse credibility findings under the “substantial evidence”

standard, where the finding is upheld “unless the evidence compels a contrary

result.” Chawla v. Holder, 599 F.3d 998, 1001 (9th Cir. 2010) (quoting Don v.

Gonzales, 476 F.3d 738, 741 (9th Cir. 2007)). We conclude substantial evidence

supports the BIA’s adverse credibility finding. The BIA properly relied on Cao’s

inconsistent testimony regarding her conviction, as the BIA can take administrative

notice of a conviction. See 8 C.F.R. 1003.1(d)(3)(iv); Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2011). Cao was given an opportunity to


                                         2
explain the conviction. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

Further, Cao’s inconsistencies were not mere “typographical errors” and were

accompanied by other indicia of dishonesty. See Kaur v. Gonzales, 418 F.3d 1061,

1064 (9th Cir. 2005). The BIA also properly relied on Cao’s failure to provide

corroborating evidence. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir. 2000).

      The BIA may have improperly relied on Cao’s voluntary return to China, as

an alien’s voluntary return to her home country to care for a loved one does not

repudiate her claim of fearing to return in the future. See Smolniakova v. Gonzales,

422 F.3d 1037, 1050 (9th Cir. 2005); Karouni v. Gonzales, 399 F.3d 1163, 1176

(9th Cir. 2005). However, because Cao’s inconsistencies regarding her conviction

and her inability to provide readily available corroborating evidence support the

BIA’s adverse credibility finding, we conclude the record does not compel

reversal.

PETITION FOR REVIEW DENIED.




                                         3